United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                          July 23, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 06-60939
                              Summary Calendar


                            BOBBY TYRONE SIAGIAN,

                                                                 Petitioner,

                                    versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A95 629 774
                         --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

          Bobby Tyrone Siagian petitions this court for review of

the decision of the Board of Immigration Appeals (BIA) denying him

asylum and withholding of removal.

          We do not have jurisdiction to review the discretionary

determination    of   the    IJ   and   the   BIA   that   Siagian’s    asylum

application was untimely. See 8 U.S.C. § 1158(a)(3).            The petition

for review is thus dismissed as to the claims concerning asylum.

          We will uphold the conclusion that an alien is not

eligible for withholding of removal if that conclusion is supported

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
by substantial evidence.     Chun v. INS, 40 F.3d 76, 78 (5th Cir.

1994).   The   substantial   evidence    standard    requires   that   the

decision be based on the record evidence and that the decision be

substantially reasonable.     Carbajal-Gonzalez v. INS, 78 F.3d 194,

197 (5th Cir. 1996).      Under this standard, we will affirm the

decision unless the “evidence compels a contrary conclusion.”          Id.

          The BIA agreed with the IJ’s conclusion that a sole

attack by school classmates, when Siagian was in sixth grade,

failed to establish past persecution.      This decision is supported

by substantial evidence.     See, e.g., Abdel-Masieh v. INS, 73 F.3d

579, 584 (5th Cir. 1994); Fleurinor v. INS, 585 F.2d 129, 133-34

(5th Cir. 1978). Substantial evidence also supports the conclusion

that Siagian has not shown that he will be singled out for

persecution    if   he   returns   to   Indonesia.      See     8   C.F.R.

§ 208.16(b)(1),(2); Zhao v. Gonzales, 404 F.3d 295, 307 (5th Cir.

2005).

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                   2